 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     TIM DAVIS,                                           Case No. 2:19-cv-00848 MCE DMC
12
                                           Plaintiff, ORDER
13
                   v.
14

15   SPEARMAN, et al.,
16                                      Defendants.
17

18        GOOD CAUSE APPEARING,

19        IT IS ORDERED that Defendants’ Motion to Modify the Scheduling Order is GRANTED.

20   The last day to file dispositive motions is now November 2, 2021.

21
     Dated: June 29, 2021
22                                                        ____________________________________
                                                          DENNIS M. COTA
23
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                      1
                                                                 [Proposed] Order (2:19-cv-00848 MCE DMC)
